Citation Nr: 0101947	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  99-15 997A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial compensable rating for residuals of 
an excision of a fibroadenoma of the left breast.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from November 1984 to November 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA), Atlanta, Georgia, 
Regional Office (RO), which granted service connection for 
residuals of an excision of a fibroadenoma of the left breast 
and assigned a noncompensable rating, effective September 19, 
1997.  

In October 1996, the RO denied service connection for 
dysthymia and a nervous disorder with hair loss.  Notice of 
the determination was mailed to the veteran that same month.  
She however did not file a timely appeal.  In September 1998 
the RO received a request to reopen the claims.  (See notice 
of disagreement dated in August 1998 and September 1998 
letter from veteran's representative.)  In July 1999 the RO 
denied the claim of entitlement to service connection for a 
mental disorder or nervous disorder to include dysthymia and 
a mood disorder on a finality basis.  Service connection for 
alopecia of the scalp was denied de novo.  The RO received 
notice of disagreement, and issued to the veteran a statement 
of the case.  The veteran did not file a substantive appeal.  
Thus, these matters are not before the Board.

REMAND

In September 1998 the veteran, via her representative, 
requested to appear at a personal hearing before the RO.  
Although on substantive appeal received in August 1999, she 
indicated that she did not want to have a hearing before the 
Board, the veteran has not specifically withdrawn the request 
for a hearing at the RO level.  

Of record is an April 1999 Social Security Administration 
(SSA) letter which indicates that the veteran receives 
disability benefits.  The SSA reports are not of record.   

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000).  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  

In light of the above, the appeal is remanded to the RO for 
the following: 

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for residuals of 
an excision of a fibroadenoma of the left 
breast since 1999, including, if any, 
additional medical reports from the VA 
Medical Centers at Dublin, Atlanta, and 
Augusta, Georgia.  After securing the 
necessary release, the RO should obtain 
these records.

3.  The RO should schedule the veteran to 
appear at a hearing before a hearing 
officer at the RO.

4.  Thereafter, the RO should review the 
veteran's claims file and take any 
additional action deemed appropriate, 
e.g., scheduling the veteran for the 
appropriate VA examination.  

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

6.  The RO should then readjudicate the 
issue on appeal.  If the benefit sought 
on appeal remains denied, the appellant 
and the appellant's representative, if 
any, should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
remand, the Board implies no conclusion as to the ultimate 
outcome warranted.  Also, with respect to the above remand 
directives, it was held in Stegall v. West, 11 Vet. App. 268 
(1998), that a claimant has the right to VA compliance with 
the terms and conditions set forth in remand orders from the 
Board.  No action is required of the veteran until she is 
otherwise notified. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



